DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
This application is Track One.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ost, et al. (US 9,334,150, herein Ost).2 3	Regarding claim 1, Ost teaches a network-controlled dispensing device comprising: 	a display (column 4, lines 32-33: display screen 142); 	a scannable device identifier that uniquely identifies the dispensing device to a scanning device (column 3, lines 45-50); 	a network device to establish communications with a server based, at least in part, on the scannable device identifier (column 4, lines 60-62, see also column 5, lines 30-34); 	a controller (column 4, line 31: host controller 141) to control dispensing of a product based on one or more product selections received from the server, wherein the controller is to generate a dispense code in response to receiving one or more product selections from the server and present the dispense code on the display, wherein the controller is to dispense a product based on the one or more product selections received from the server in response to receiving a code from the server that matches the dispense code (columns 5-6, lines 42-67 & 1-4, respectively).	Regarding claim 2, Ost teaches the scannable device identifier encodes a network address that includes a unique identifier that identifies the dispensing device (column 4, lines 60-62, see also column 5, lines 30-34).	Regarding claim 3, Ost teaches the scannable device identifier comprises a QR code presented on the display of the dispensing device that is unique to the dispensing device (column 3, lines 45-50).	Regarding claim 4, Ost teaches the QR code encodes a URL that is unique to the dispensing device (column 4, lines 2-5).	Regarding claims 5 and 17, Ost teaches he QR code encodes a URL that is based, at least in part, on a serial number of the dispensing device (column 4, lines 2-5).	Regarding claim 6, Ost teaches the controller is configured to switch between a touchless mode in which the QR code is presented on the display of the dispensing device and a touch mode in which the QR is not presented on the display (columns 4-5, lines 63-67 & 1-21, respectively).	Regarding claim 7, Ost teaches the scannable device identifier comprises a RFID tag that encodes a URL that is unique to the dispensing device (column 3, lines 45-50).	Regarding claim 8, Ost teaches the scannable device identifier comprises a NFC tag that encodes a URL that is unique to the dispensing device (column 3, lines 45-50).	Regarding claim 9, Ost teaches the dispense code is a random alphanumeric sequence (column 3, lines 45-50).	Regarding claims 10 and 19, Ost teaches the controller is to present an error message on the display of the dispensing device in response to the code received from the server not matching the dispense code (column 6, lines 14-23).	Regarding claim 11, Ost teaches the controller is configured to control brewing of a brewed beverage based on one or more beverage parameters received from the server, wherein the controller is configured to initiate brewing of the brewed beverage in response to receiving a code from the server that matches the dispense code (columns 5-6, lines 43-67 & 1-3, respectively).	Regarding claims 12 and 16, Ost teaches a server and method to establish a cloud-based pairing between a mobile device and a network controlled dispensing device, the server comprising: 	one or more processors (column 4, line 31: host controller 141); 	a memory (column 4, line 31: host controller 141 will contain such a memory) to store one or more instructions that, in response to being executed, cause the server to: 	receive a request from a mobile device to control a dispensing device in response to the mobile device scanning a QR code (column 3, lines 45-50) that encodes a URL to the server and an identifier that uniquely identifies the dispensing device (columns 5-6, lines 42-67 & 1-4, respectively); 	determine one or more active product selection options corresponding to the dispensing device as a function of the identifier that uniquely identifies the dispensing device (columns 5-6, lines 42-67 & 1-4, respectively); 	send, to the mobile device, a customized web page specific to active product selection options determined to correspond with the dispenser device identified in the request interface (columns 5-6, lines 42-67 & 1-4, respectively);	receive, from the mobile device, a selection of one or more active product selection options from the customized web page (columns 5-6, lines 42-67 & 1-4, respectively); and 	send a message including the selections of the one or more active product selection options to the dispensing device identified in the request (columns 5-6, lines 42-67 & 1-4, respectively).	Regarding claim 13, Ost teaches one or more instructions to generate an interface that prompts for a code and send a message to the dispensing device identified in the request with the code received via the interface (column 6, lines 14-23).	Regarding claims 14 and 18, Ost teaches the customized web page comprises an interface for selecting one or more product options as a function of one or more active product selection options determined to correspond with the dispenser device identified in the request (column 6, lines 14-23).	Regarding claim 15, Ost teaches the customized web page limits user-selection to only active product selection options determined to correspond with the dispenser device identified in the request (column 6, lines 14-23).	Regarding claim 20, Ost teaches a computer implemented method of beverage fulfillment, the method comprising: 	establishing an instance of beverage fulfillment with electronic communications between a mobile device and a beverage dispenser, via a web server, by using respective computers to perform the following steps (column 4, lines 60-62, see also column 5, lines 30-34): 	using the mobile device, scanning a QR code (column 3, lines 45-50) displayed on the beverage dispenser to initiate the electronic communications among the mobile device, the web server, and the beverage dispenser during respective instances of beverage fulfillment (column 4, lines 60-62, see also column 5, lines 30-34); 	connecting the mobile device to a web address at the web server, wherein the web address is embedded within the QR code (column 4, lines 60-62, see also column 5, lines 30-34); 	receiving at the mobile device, from the web server, an interactive graphical user interface (GUI) corresponding to beverage options available at the beverage dispenser; using the interactive graphical user interface to transmit beverage commands to the web address (column 4, lines 60-62, see also column 5, lines 30-34); and	using the web server to implement the beverage commands with beverage dispensing software stored on the beverage dispenser (columns 5-6, lines 42-67 & 1-4, respectively).	Regarding claim 21, Ost teaches using the graphical user interface at the mobile device to transmit beverage commands selected from the group consisting of selecting a beverage available at the beverage dispenser, pouring the beverage from the beverage dispenser, and stopping the pouring of the beverage (columns 5-6, lines 42-67 & 1-4, respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Track One grant dated 11/29/21.
        2 In addition to the cited portions, please see also the associated figures.
        3 As cited in Applicant’s IDS dated 10/22/21.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.